TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00318-CR
                                      NO. 03-06-00319-CR


                            Amber Christine Bronstad, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
                   NOS. D-1-DC-05-205540 & D-1-DC-05-302766,
              HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Amber Christine Bronstad seeks to appeal the district court’s orders continuing her

on probation subject to amended conditions made following a hearing on the State’s motions to

revoke. The trial court has certified that this is a plea bargain case and Bronstad has no right of

appeal. See Tex. R. App. P. 25.2(a)(2). More fundamentally, an order altering or modifying the

conditions of probation is not appealable. Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App.

1977).

               The appeal is dismissed.



                                             __________________________________________

                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: June 21, 2006

Do Not Publish